DETAILED ACTION   

1.	The Office Action is in response to Application 16761612 filed on 05/05/2020. Claims 1-15 have been cancelled; claims 16-35 added; claims 16-35 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

						Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16761612 filed on 05/05/2020.
Priority #			 Filling Data			 Country
EP17306538.4	               	  11/07/2017			   EP

Claim Rejections - 35 USC § 101




Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts. The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

5. 	Claim 24 and its dependent claims 25-27 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

For claim 24 and its dependent claims 25-27, although it claims non-transitory computer readable medium, the claim as a whole is directed to data. Data does not falling within one of the four statutory categories of invention .Therefore, claim 24 and its dependent claims 25-27 are 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 16-17, 20-21, 24-25, 28-29, 32-33 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over LAKSHMAN et al. (US 20180359489) and in view of  Diverdi et al. (US 20130127823).
 
	Regarding claim 16, LAKSHMAN teaches a method (fig. 4A), comprising:
	determining a depth map (fig. 1A, Depth map 108; paragraph 0188, The … 
depth maps…can be obtained from the disparity information using camera geometry information) of a part of a 3D representation (as shown in fig. 1A and suggested in paragraph 0050, …the term "sampled view" refers to a view, to a 3D scene or a 3D image space, for which viewpoint represented by a view position and a view direction) according to a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation (fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part  FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image… sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns) and to pose information associated with a range of points of view (fig. 1A, view direction 104 and view position 102, field of view 110) used to determine said 3D representation (paragraph 0049, … The view position (102) and the view direction (104) of the sampled view may be 
deemed to be equivalent to a spatial position and a spatial direction … to take the same viewpoint as that of the sampled view to a 3D scene);
	determining a texture map of said part of the 3D representation (fig. 1A, texture 106;  paragraph 0043, … A target view to a 3D scene depicted by a multiview image is 
determined…Each sampled view of the multiview image comprises a texture image in the plurality of texture images and a depth image in the plurality of depth images for each image layer in the plurality of image layers.  The target view is used to select, from the 
plurality of sampled views of the multiview image, a set of sampled views; when determine the target view, its texture map is determined) according to said two-dimensional parametrization and to said geometric characteristics of said part (the geometric characteristics of said part of the 3D representation is shown in fig. 1A and fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image… sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns; since the targeted view is determined by 
	encoding into a bitstream, said depth map, said texture map, parameters of said two-dimensional parametrization, said first information and a second information representative of a mapping between said two-dimensional parametrization and corresponding depth map and texture map (fig. 4A, 406; paragraph 0235, …In block 406, the image processing device encodes a texture image and a depth image for each sampled view in the set of sampled views into a multiview video signal to be transmitted…all the sampled views can be pre-encoded into a set of key view bitstreams and dependent view bitstreams…; since all the sampled views is pre-encoded, the first information and a second information representative of a mapping between said two-dimensional parametrization and corresponding depth map and texture map is also encoded; as discussed above, the two-dimensional parametrization in fig. 2D is used to get the target view, which has corresponding depth map and texture map).
	It is noticed that LAKSHMAN does not disclose explicitly of obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation.
	Diverdi disclose of obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation (paragraph 0007, … determination of a depth map for an image, e.g., determining relative depth values of.. region of interest and a background… wrapping a texture onto a surface… robust depth map creation requires user input--generally 
this is done in the form of 3D modeling of the scene…; in which, the determining relative depth values of region of interest and a background is the obtaining a first information representative of 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation as taught by Diverdi as a modification to the method of LAKSHMAN for the benefit of that depth map for the image data may be automatically determined subject to the one or more depth constraints (see Diverdi paragraph 0018).
	
	Regarding claim 20, LAKSHMAN teaches a device (fig 3A), comprising 
	a memory associated with at least one processor (fig. 3A, decoder &encoder; paragraph 0272, … one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination), configured to::
	determine a depth map (fig. 1A, Depth map 108; paragraph 0188, The … 
depth maps…can be obtained from the disparity information using camera geometry information) of a part of a 3D representation (as shown in fig. 1A and suggested in paragraph 0050, …the term "sampled view" refers to a view, to a 3D scene or a 3D image space, for which viewpoint represented by a view position and a view direction) according to a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation (fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D illustrates an example prediction structure  sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns) and to pose information associated with a range of points of view (fig. 1A, view direction 104 and view position 102, field of view 110) used to determine said 3D representation (paragraph 0049, … The view position (102) and the view direction (104) of the sampled view may be 
deemed to be equivalent to a spatial position and a spatial direction … to take the same viewpoint as that of the sampled view to a 3D scene);
	determine a texture map of said part of the 3D representation (fig. 1A, texture 106;  paragraph 0043, … A target view to a 3D scene depicted by a multiview image is 
determined.  ,,,Each sampled view of the multiview image comprises a texture image in the plurality of texture images and a depth image in the plurality of depth images for each image layer in the plurality of image layers.  The target view is used to select, from the 
plurality of sampled views of the multiview image, a set of sampled views; when determine the target view, its texture map is determined) according to said two-dimensional parametrization and to said geometric characteristics of said part (fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image… sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns; since the targeted view is determined by the plurality of sampled views in the multiview image, it is determined according to said two-dimensional parametrization and to said geometric characteristics of said part);

	It is noticed that LAKSHMAN does not disclose explicitly of obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation.
	Diverdi disclose of obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation (paragraph 0007, … determination of a depth map for an image, e.g., determining relative depth values of.. region of interest and a background… wrapping a texture onto a surface… robust depth map creation requires user input--generally 
this is done in the form of 3D modeling of the scene…; in which, the determining relative depth values of region of interest and a background is obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation ).


	Regarding claim 24, LAKSHMAN teaches a non-transitory medium  (paragraph 0272, … one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination) encoding data (fig. 4A, step 406) representative of a 3D representation of a scene, said 3D representation being according to a range of points of view	(paragraph 0050, …the term "sampled view" refers to a view, to a 3D scene or a 3D image space, for which viewpoint represented by a view position and a view direction), wherein the data comprises:
	at least a parameter representative of a two-dimensional parametrization of a part of said 3D representation (fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image… sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns), the at least a parameter being obtained according to geometric characteristics of said part of the 3D representation and according to pose information associated with said range of points of view (fig. 1A shows geometric characteristics of said part of the 3D  The view position (102) and the view direction (104) of the sampled view may be deemed to be equivalent to a spatial position and a spatial direction … to take the same viewpoint as that of the sampled view to a 3D scene);
	data representative of a texture map associated with said part and determined from said at least a parameter and said geometric characteristics (fig. 1A, texture 106;  paragraph 0043, … A target view to a 3D scene depicted by a multiview image is determined.  …Each sampled view of the multiview image comprises a texture image in the plurality of texture images and a depth image in the plurality of depth images for each image layer in the plurality of image layers.  The target view is used to select, from the plurality of sampled views of the multiview image, a set of sampled views; when determine the target view, its texture map is determined; fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image… sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns; since the targeted view is determined by the plurality of sampled views in the multiview image, it is determined according to said two-dimensional parametrization and to said geometric characteristics of said part);
	data representative of a depth map of said part of the 3D representation and determined from said at least a parameter and said geometric characteristics (fig. 1A, Depth map 108; paragraph 0188, The … depth maps…can be obtained from the disparity information using camera geometry information; fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D  sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns; the two-dimensional parametrization in fig. 2D is used to get the target view, which has corresponding depth map and texture map);
	a second information representative of a mapping between said two-dimensional parametrization and corresponding depth map and texture map (paragraph 0146, … FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image.  In some embodiments, sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns; as discussed above, the two-dimensional parametrization in fig. 2D is used to get the target view, which has corresponding depth map and texture map).
	It is noticed that LAKSHMAN does not disclose explicitly of a first information representative of variation of quantization parameter within said a depth map and/or said texture map according to a region of interest of said 3D representation
	Diverdi disclose of a first information representative of variation of quantization parameter within said a depth map and/or said texture map according to a region of interest of said 3D representation (paragraph 0007, … determination of a depth map for an image, e.g., determining relative depth values of.. region of interest and a background… wrapping a texture onto a surface… robust depth map creation requires user input--generally 
this is done in the form of 3D modeling of the scene…; in which, the determining relative depth values of region of interest and a background is obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation ).


	Regarding claim 28, LAKSHMAN teaches a method (fig 4B), comprising 
	decoding, from a bitstream, at least a parameter representative of a two-dimensional parametrization (fig. 4B, step 422, paragraph 0247, …In block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a multiview image; fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image… sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns; when decodes the multiview video signal, the parameter representative of a two-dimensional parametrization is also decoded, since the two-dimensional parametrization in fig. 2D is used to get the target view, which has corresponding depth map and texture map);
	decoding, from said bitstream, a texture map of a part of a 3D representation (fig. 4B, step 422; paragraph 0247, …In block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a 
	decoding, from said bitstream, a depth map of said part of said 3D representation (fig. 4B, step 422; paragraph 0247, …In block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a multiview image; it is part of a 3D, as suggested in paragraph 0050, …the term "sampled view" refers to a view, to a 3D scene or a 3D image space, for which viewpoint represented by a view position and a view direction; 
	decoding a second information representative of a mapping between said two-dimensional parametrization and corresponding depth map and texture map (fig. 4B, step 422; paragraph 0235, …In block 406, the image processing device encodes a texture image and a depth image for each sampled view in the set of sampled views into a multiview video signal to be transmitted…all the sampled views can be pre-encoded into a set of key view bitstreams and dependent view bitstreams…; since all the sampled views is pre-encoded, the first information and a second information representative of a mapping between said two-dimensional parametrization and corresponding depth map and texture map is also encoded and then decoded in decoder; as discussed above, the two-dimensional parametrization in fig. 2D is used to get the target view, which has corresponding depth map and texture map); 
	and
	de-projecting said depth and texture map according to said first and second information
method (fig. 4B, step 428; paragraph 0250, …block 428, the image processing device causes a display image derived at least in part from the blended warped texture image of the target view 
	It is noticed that LAKSHMAN does not disclose explicitly of a first information from said bitstream and representative of variation of quantization parameter within said depth map and/or said texture map.
	Diverdi disclose of a first information from said bitstream and representative of variation of quantization parameter within said depth map and/or said texture map (paragraph 0007, … determination of a depth map for an image, e.g., determining relative depth values of.. object/region of interest and a background… wrapping a texture onto a surface… robust depth map creation requires user input--generally this is done in the form of 3D modeling of the scene…; in which, the determining relative depth values of.. object/region of interest and a background is obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a first information from said bitstream and representative of variation of quantization parameter within said depth map and/or said texture map as taught by Diverdi as a modification to the method of LAKSHMAN for the 

	Regarding claim 32, LAKSHMAN teaches a device (fig 3A), comprising 
	a memory associated with at least one processor (fig. 3A, decoder; paragraph 0272, … one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination), configured to:
	decode, from a bitstream, at least a parameter representative of a two-dimensional parametrization (fig. 4B, step 422, paragraph 0247, …In block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a multiview image; fig. 2D shows a two-dimensional parametrization responsive to geometric characteristics of said part of the 3D representation; paragraph 0146, … FIG. 2D illustrates an example prediction structure for the plurality of sampled views in the multiview image… sampled views in the plurality of sampled views are represented in a 2D array, and indexed by corresponding rows and columns; when decodes the multiview video signal, the parameter representative of a two-dimensional parametrization is also decoded; the two-dimensional parametrization in fig. 2D is used to get the target view, which has corresponding depth map and texture map);
	decode, from said bitstream, a texture map of a part of a 3D representation (fig. 4B, step 422; paragraph 0247, …In block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a multiview image; it is part of a 3D, as suggested in paragraph 0050, …the term "sampled view" 
	decode, from said bitstream, a depth map of said part of said 3D representation (fig. 4B, step 422; paragraph 0247, …In block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a multiview image; it is part of a 3D, as suggested in paragraph 0050, …the term "sampled view" refers to a view, to a 3D scene or a 3D image space, for which viewpoint represented by a view position and a view direction; 
	decoding a second information representative of a mapping between said two-dimensional parametrization and corresponding depth map and texture map (fig. 4B, step 422; paragraph 0235, …In block 406, the image processing device encodes a texture image and a depth image for each sampled view in the set of sampled views into a multiview video signal to be transmitted…all the sampled views can be pre-encoded into a set of key view bitstreams and dependent view bitstreams…; since all the sampled views is pre-encoded, the first information and a second information representative of a mapping between said two-dimensional parametrization and corresponding depth map and texture map is also encoded and then decoded in decoder; as discussed above, the two-dimensional parametrization in fig. 2D is used to get the target view, which has corresponding depth map and texture map); 
	and
	de-project said depth and texture map according to said first and second information
method (fig. 4B, step 428; paragraph 0250, …block 428, the image processing device causes a display image derived at least in part from the blended warped texture image of the target view to be rendered on a display of a wearable device; in which, render a picture to display is  de-projecting; paragraph 0235, …In block 406, the image processing device encodes a texture image and a depth image for each sampled view in the set of 
	It is noticed that LAKSHMAN does not disclose explicitly of a first information from said bitstream and representative of variation of quantization parameter within said depth map and/or said texture map.
	Diverdi disclose of a first information from said bitstream and representative of variation of quantization parameter within said depth map and/or said texture map (paragraph 0007, … determination of a depth map for an image, e.g., determining relative depth values of.. object/region of interest and a background… wrapping a texture onto a surface… robust depth map creation requires user input--generally this is done in the form of 3D modeling of the scene…; in which, the determining relative depth values of.. object/region of interest and a background is obtaining a first information representative of variation of quantization parameter within said depth map and/or said texture map according to a region of interest of said 3D representation ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a first information from said bitstream and representative of variation of quantization parameter within said depth map and/or said texture map as taught by Diverdi as a modification to the device of LAKSHMAN for the benefit of that depth map for the image data may be automatically determined subject to the one or more depth constraints (see Diverdi paragraph 0018).
	
 block 406, the image processing device encodes a texture image and a depth image for each sampled view in the set of sampled views into a multiview 
video signal… all the sampled views can be pre-encoded). 

	Regarding claim 21, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 20 as discussed above. In addition, LAKSHMAN further discloses that said depth map and/or said texture map is encoded according to said first information (fig. 4A, step 406; paragraph 0235, … block 406, the image processing device encodes a texture image and a depth image for each sampled view in the set of sampled views into a multiview 
video signal… all the sampled views can be pre-encoded). 

	Regarding claim 25, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 24 as discussed above. In addition, LAKSHMAN further discloses that the data representative of said depth map and/or said texture map is encoded according to said first information. (fig. 4A, step 406; paragraph 0235, … block 406, the image processing device encodes a texture image and a depth image for each sampled view in the set of sampled views into a multiview video signal… all the sampled views can be pre-encoded). 

	Regarding claim 29, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 28 as discussed above. In addition, LAKSHMAN further discloses  block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a 
multiview image). 

	Regarding claim 33, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 32 as discussed above. In addition, LAKSHMAN further discloses that said depth map and/or said texture map is decoded according to said first information (fig. 4B, step 422; paragraph 0247, … block 422, an image processing device decodes a multiview video signal into a set of texture images and a set of depth images for a set of sampled views of a 
multiview image). 

7.	Claim 18, 22, 26, 30, 34 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over LAKSHMAN et al. (US 20180359489) and in view of  Diverdi et al. (US 20130127823) ) and further in view of Ashkenazi et al. (US 9992449).

	Regarding claim 18, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 16 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to a prediction error associated with said at least a region of interest.
	Ashkenazi disclose of first information corresponds to a prediction error associated with said at least a region of interest (column 21, line 57-67, column 22, line 1-14, to compensate for 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to a prediction error associated with said at least a region of interest as a modification to the method for the benefit of that to allow for precise cropping and warping of the image (see Ashkenazi , column 22, line 1-14).

	Regarding claim 22, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 20 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to a prediction error associated with said at least a region of interest.
	Ashkenazi disclose of first information corresponds to a prediction error associated with said at least a region of interest (column 21, line 57-67, column 22, line 1-14, to compensate for a difference between predicted and actual ROI at the destination; in which, the difference is the first information corresponds to a prediction error associated with said at least a region of interest).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to a prediction error associated with said at least a region of interest as a modification to the device for 
	
	Regarding claim 26, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 24 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to a prediction error associated with said at least a region of interest.
	Ashkenazi disclose of first information corresponds to a prediction error associated with said at least a region of interest (column 21, line 57-67, column 22, line 1-14, to compensate for a difference between predicted and actual ROI at the destination; in which, the difference is the first information corresponds to a prediction error associated with said at least a region of interest).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to a prediction error associated with said at least a region of interest as a modification to the non-transitory medium  for the benefit of that to allow for precise cropping and warping of the image (see Ashkenazi , column 22, line 1-14).

	Regarding claim 30, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 28 as discussed above.

	Ashkenazi disclose of first information corresponds to a prediction error associated with said at least a region of interest (column 21, line 57-67, column 22, line 1-14, to compensate for a difference between predicted and actual ROI at the destination; in which, the difference is the first information corresponds to a prediction error associated with said at least a region of interest).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to a prediction error associated with said at least a region of interest as a modification to the method for the benefit of that to allow for precise cropping and warping of the image (see Ashkenazi , column 22, line 1-14).

	Regarding claim 34, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 32 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to a prediction error associated with said at least a region of interest.
	Ashkenazi disclose of first information corresponds to a prediction error associated with said at least a region of interest (column 21, line 57-67, column 22, line 1-14, to compensate for a difference between predicted and actual ROI at the destination; in which, the difference is the 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to a prediction error associated with said at least a region of interest as a modification to the device for the benefit of that to allow for precise cropping and warping of the image (see Ashkenazi , column 22, line 1-14).

8.	Claim 19, 23, 27, 31, 35 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over LAKSHMAN et al. (US 20180359489) and in view of  Diverdi et al. (US 20130127823) ) and further in view of Kim et al. (US 20110176716).

	Regarding claim 19, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 16 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization.
	Kim disclose of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization (paragraph 0008, (A) obtaining the two- (B) obtaining the three-dimensional image such that the three-dimensional image includes said portion; then, (C) in the three-dimensional image, delineating a region of interest within said portion; then (D) re-sampling said region with said pre-defined scanning protocol to generate at least one two-dimensional 
re-sampled image; in which, the two-dimensional image is the2D parametrization; scanning protocol does the first sampling, re-sampling of the ROI causes the ROI has difference sampling level than other region).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization as a modification to the method for the benefit of that of detecting at least one feature of interest common to both 
images (see Kim, paragraph 0008).

	Regarding claim 23, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 20 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization.
 (A) obtaining the two-dimensional image via a pre-defined scanning protocol… (B) obtaining the three-dimensional image such that the three-dimensional image includes said portion; then, (C) in the three-dimensional image, delineating a region of interest within said portion; then (D) re-sampling said region with said pre-defined scanning protocol to generate at least one two-dimensional 
re-sampled image; in which, the two-dimensional image is the2D parametrization; scanning protocol does the first sampling, re-sampling of the ROI causes the ROI has difference sampling level than other region).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization as a modification to the device for the benefit of that of detecting at least one feature of interest common to both 
images (see Kim, paragraph 0008).

	Regarding claim 27, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 24 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to an information representative of sampling of said 
	Kim disclose of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization (paragraph 0008, (A) obtaining the two-dimensional image via a pre-defined scanning protocol… (B) obtaining the three-dimensional image such that the three-dimensional image includes said portion; then, (C) in the three-dimensional image, delineating a region of interest within said portion; then (D) re-sampling said region with said pre-defined scanning protocol to generate at least one two-dimensional 
re-sampled image; in which, the two-dimensional image is the2D parametrization; scanning protocol does the first sampling, re-sampling of the ROI causes the ROI has difference sampling level than other region).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization as a modification to the non-transitory medium  for the benefit of that of detecting at least one feature of interest common to both images (see Kim, paragraph 0008).


	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization.
	Kim disclose of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization (paragraph 0008, (A) obtaining the two-dimensional image via a pre-defined scanning protocol… (B) obtaining the three-dimensional image such that the three-dimensional image includes said portion; then, (C) in the three-dimensional image, delineating a region of interest within said portion; then (D) re-sampling said region with said pre-defined scanning protocol to generate at least one two-dimensional 
re-sampled image; in which, the two-dimensional image is the2D parametrization; scanning protocol does the first sampling, re-sampling of the ROI causes the ROI has difference sampling level than other region).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a method for the benefit of that of detecting at least one feature of interest common to both 
images (see Kim, paragraph 0008).

	Regarding claim 35, the combination of LAKSHMAN and  Diverdi teaches the limitations recited in claim 32 as discussed above.
	It is noticed that the combination of LAKSHMAN and  Diverdi does not disclose explicitly of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization.
	Kim disclose of first information corresponds to an information representative of sampling of said 2D parametrization, a first sampling level being applied to at least an area of said 2D parametrization associated with said region of interest and a second sampling level being applied to other areas of said 2D parametrization (paragraph 0008, (A) obtaining the two-dimensional image via a pre-defined scanning protocol… (B) obtaining the three-dimensional image such that the three-dimensional image includes said portion; then, (C) in the three-dimensional image, delineating a region of interest within said portion; then (D) re-sampling said region with said pre-defined scanning protocol to generate at least one two-dimensional 
re-sampled image; in which, the two-dimensional image is the2D parametrization; scanning protocol does the first sampling, re-sampling of the ROI causes the ROI has difference sampling level than other region).
device for the benefit of that of detecting at least one feature of interest common to both 
images (see Kim, paragraph 0008).

9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.



/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423